DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the supplemental amendment filed 10/24/2022 (“Amendment”). Claims 1-13 and 15-28 are currently under consideration. The Office acknowledges the amendments to claims 1-13 and 15-28, as well as the cancellation of claims 14 and 29.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6, 8, and 21 are objected to because of the following informalities: 
Regarding claim 6, the recitation of “is captured” in line 3 should instead read --is performed--.
Regarding claim 8, the recitation of “optimal” in line 4 should instead read --updated--.
Regarding claim 21, the recitation of “is captured” in line 2 should instead read --captured-- or --that is captured--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “delivery mechanism” in claims 1 and 15 and “computing device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “delivery mechanism,” a vehicle having a particular physicochemical property as described in ¶ 0072 of the specification as amended on 05/10/2021; for “computing device,” a smartphone as in ¶ 0022).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15, the recitation of “a subset of the first set of skin parameters” is unsupported. The specification does not describe correlating a skin need and a subset of the first set of skin parameters with e.g. an active ingredient. Although the sparse skin parameter matrix may be part of such a correlation, the subset is named differently. Thus, it is unclear that it is referring to the sparse matrix, especially based on where the limitation is included in the claim. See the 112(b) analysis below.
Claims 2-13 and 16-28 are rejected because they depend on rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the recitation of “a subset of the first set of skin parameters” is unclear. Is this the same as or different than the parameters in the sparse skin parameter matrix? If so, it needs to be named consistently. If not, see the 112(a) analysis above.
Further regarding claims 1 and 15, they recite the RGB (or non-hyperspectral) image as comprising a second set of skin measurements. However, the RGB image is unlike the cube, which is obtained based on multiple measurements at different wavelengths. Instead, the RGB image is obtained in one measurement. Thus, it cannot comprise a second set of skin measurements (although multiple parameters can be measured from the one RGB image measurement).
Regarding claims 3 and 18, it is unclear how the first set of skin parameters, which are based on hyperspectral imaging, can be captured using RGB imaging, UV imaging, parallel polarized light, etc. It seems they would only be obtained using hyperspectral imaging hardware.
Regarding claims 4 and 19, they recite the first set of skin measurements as comprising e.g. a variety of surface measurements. However, claims 1 and 15 describe the first set of skin measurements as being part of a hyperspectral cube. I.e., the measurements correspond to the different images obtained at different depths (achieved by using different wavelengths of light). Thus, the measurements cannot correspond to the different parameters themselves.
Regarding claims 13 and 28, it is unclear whether the recitation of “a model” is referring to the “machine learning model” already recited or to a new/different model. For purposes of examination, it will be interpreted as referring to the machine learning model.
Claims 2-13 and 16-28 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-13, 15-17, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0237194 (“Salvi”) in view of International Application Publication WO 2013/160780 (“Klein”) and US Patent 8,545,416 (“Kayyali”).
Regarding claim 1, Salvi teaches [a] precision skincare method, comprising: [capturing] a first set of skin measurements of a user (Abstract, describes obtaining e.g. hydration level and oil level measurements. This is reflected in step 201 of Fig. 2. Also see e.g. Fig. 6, showing a skin health data set, Table 1, showing the different skin measurements performed, and ¶ 0006, describing collecting dermal data, visual data, demographic data, other data, etc. All of these measurements comprise the first set of skin measurements), …; generating a first dense skin parameter matrix based on the [first set of skin parameters] (Fig. 2, step 202, the skin health dataset as further shown in Fig. 6), the first dense skin parameter matrix comprising a first set of skin parameters, the first set of skin parameters including surface and sub-dermal parameters (Table 1, e.g. skin color being surface and skin thickness or blood flow being sub-dermal); determining a skin need of the user based on the first dense skin parameter matrix (Fig. 2, step 203, calculating the skin health metric identifies areas where improvement can be made - see ¶ 0037); generating, using a machine learning model, a formulation of a skincare product customized for the user by correlating the determined skin need of the user and a subset of the first set of skin parameters (e.g. the parameters which reveal the need) with one or more of an active ingredient and a delivery mechanism (Fig. 2, step 205, identifying a product type based on an ingredient-dosage combination; ¶ 0045, providing data sets to the machine learning model, which cross-references the data sets and outputs a predicted ingredient-dosage combination; Fig. 8 and ¶ 0046, compounding a customized skincare product based on the unique product formulation created for the user); capturing a red-green-blue (RGB) image of the user after use of the skincare product customized for the user, the RGB image comprising a second set of skin measurements of the user (¶ 0009 describes a different method for a home setting than an in-person setting (which, as described in ¶ 0006, can be an office of a skin specialist or dermatologist), the method in the home setting inevitably able to track fewer parameters than the in-person setting since e.g. the hardware to perform the techniques of Table 1 is not readily available in the home setting, and since the user device 108 of Fig. 1 is unable to measure each of the parameters shown in Fig. 6 (see e.g. ¶ 0054, describing use of a frequency oscillation sensor or suction pressure measurement device for an elasticity test). Also see ¶ 0036 - calculating e.g. a second skin health data set which includes percent changes, etc., based on skin photography (Fig. 5, step 501, ¶ 0040, the photo from the user device being an RGB image) reflecting skin concerns after use of a first product formulation); generating, from the RGB image, a sparse skin parameter matrix, wherein the first dense skin parameter matrix comprises at least one type of measurement not included in the sparse skin parameter matrix (as above, the sparse matrix generated using the RGB image does not include e.g. suction pressure measurements, but it does include multiple parameters as described in ¶¶s 0040 and 0041, obtained by using different algorithms); … generating outcome data after use of the skincare product customized for the user based on the sparse skin parameter matrix and/or the second dense skin parameter matrix (¶¶s 0009 and 0036, creating a feedback loop of recommendation, use, outcome, and revision, thus iteratively better defining an optimal skin recommendation - also see e.g. Fig. 5, steps 501, 502, and 506, determining still-existing skin issues based on the photo/sparse data and updating a skin health dataset; and Fig. 2, step 202, the continuously updated skin health dataset); updating the machine learning model for each piece of user outcome data including the generated outcome data for the user (¶¶s 0009 and 0036, the machine learning framework updating recommendations based on the new data, ¶¶ 0018 and 0055, updating the model based on additional data sets); optimizing the formulation of the skincare product customized  for the user using the updated machine learning model (¶ 0009, where e.g. revision is optimization - also see ¶ 0034, the machine learning framework using optimization algorithms, and Fig. 8, showing optimization of the unique product formulation); and generating an updated skincare product for the user using the optimized formulation of the skincare product (¶ 0009, providing updated recommendations as part of the feedback loop, and making additional products according to the system of Fig. 8).
Salvi does not appear to explicitly teach identifying a hyperspectral cube comprising the first set of skin measurements, the hyperspectral cube generated using hyperspectral imaging, and generating the first dense skin parameter matrix based on the hyperspectral imaging.
Klein teaches capturing skin parameters using hyperspectral imaging (Klein: page 10, lines 9-18, page 12, lines 7-15, etc.). The hyperspectral imaging results in reconstruction of a hyperspectral cube for processing and analysis (Klein: page 12, lines 7-15 - three-dimensional hyperspectral data). Klein also teaches that RGB imaging is a type of color imaging (Klein: page 7, line 30; page 13, lines 1-3), which it would have been obvious for the phone of Salvi to implement, as a known technique for the purpose, because Salvi is interested in evaluating skin color (Salvi: Table 1), and for the purpose of being able to identify inflammation (Klein: page 12, lines 27-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hyperspectral imaging in Salvi (including the reconstruction of a hyperspectral cube), e.g. in the clinical setting (Salvi: ¶ 0006), as in Klein, for the purpose of obtaining many of the parameters contemplated by Salvi as well as additional parameters (e.g. Salvi: Table 1, skin moisture, skin color, skin thickness, skin roughness, wrinkles, photo-damage, etc. - see Klein: page 10, lines 12-15, describing also being able to analyze the chemical makeup of the liquid behind the tissue, page 24, lines 8-10, describing the use of different wavelengths to map moisture uniformity, page 19, lines 17-27 describe identifying tissue thickness based on infrared wavelengths which are part of the hyperspectra, etc.) thereby making the first set of skin measurements (and associated first dense skin parameter matrix) more comprehensive.
Salvi-Klein does not appear to explicitly teach generating a second dense skin parameter matrix by inferring a second set of skin parameters from the sparse skin parameter matrix based on the first dense skin parameter matrix (although in this combination, it would have been obvious to use the hyperspectral cube in a second set of skin parameters (i.e., tracking the hyperspectral imaging data, together with the other data, over time), since the second set of skin parameters is based on updated data inputs (Salvi: ¶ 0036, calculating based on the first skin health data set (which is dense) and percent changes), for the purpose of iteratively better defining an optimal skin care recommendation for the user (Salvi: ¶ 0036)).
Kayyali teaches establishing a correlation between rich diagnostic data obtained using multiple sensors and more limited data from a treatment device having fewer sensors (col. 28, lines 9-26). The treatment device includes a neural network as part of its control mechanism, which allows correlating its data with the more robust diagnostic data, enabling use of the more robust data (col. 28, lines 26-34). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to generate, from a limited data set such as can be obtained in the home setting contemplated by Salvi (i.e., the sparse skin parameter matrix), a more comprehensive result such as can be obtained in the specialist’s office contemplated by Salvi (i.e., a second dense skin parameter matrix), and to use the more comprehensive result for subsequent steps, as taught by Kayyali (using a correlation), for the purpose of being able to obtain similar/comprehensive results when fewer sensors are available (Kayyali: col. 28, lines 18-27).
Regarding claim 15, Salvi teaches [a] precision skincare system, comprising: a processor (Fig.1, part of computing device 104 - also see ¶¶s 0016 and 0070); and a memory comprising programming code stored thereon, which, when executed by the processor, causes the prevision skincare system to perform operations (Fig.1, part of computing device 104 - also see ¶¶s 0016 and 0070) comprising: [capturing] a first set of skin measurements of a user (Abstract, describes obtaining e.g. hydration level and oil level measurements. This is reflected in step 201 of Fig. 2. Also see e.g. Fig. 6, showing a skin health data set, Table 1, showing the different skin measurements performed, and ¶ 0006, describing collecting dermal data, visual data, demographic data, other data, etc. All of these measurements comprise the first set of skin measurements), …; generating a first dense skin parameter matrix based on the [first set of skin parameters] (Fig. 2, step 202, the skin health dataset as further shown in Fig. 6), the first dense skin parameter matrix comprising a first set of skin parameters including surface and sub-dermal parameters (Table 1, e.g. skin color being surface and skin thickness or blood flow being sub-dermal); determining a skin need of the user based on the first dense skin parameter matrix (Fig. 2, step 203, calculating the skin health metric identifies areas where improvement can be made - see ¶ 0037); generating, using a machine learning model, a formulation of a skincare product customized for the user by correlating the determined skin need of the user and a subset of the first set of skin parameters (e.g. the parameters which reveal the need) with one or more of an active ingredient and a delivery mechanism (Fig. 2, step 205, identifying a product type based on an ingredient-dosage combination; ¶ 0045, providing data sets to the machine learning model, which cross-references the data sets and outputs a predicted ingredient-dosage combination; Fig. 8 and ¶ 0046, compounding a customized skincare product based on the unique product formulation created for the user); receiving a non-hyperspectral image of the user after use of the skincare product customized for the user, the non-hyperspectral image comprising a second set of skin measurements of the user (¶ 0009 describes a different method for a home setting than an in-person setting (which, as described in ¶ 0006, can be an office of a skin specialist or dermatologist), the method in the home setting inevitably able to track fewer parameters than the in-person setting since e.g. the hardware to perform the techniques of Table 1 is not readily available in the home setting, and since the user device 108 of Fig. 1 is unable to measure each of the parameters shown in Fig. 6 (see e.g. ¶ 0054, describing use of a frequency oscillation sensor or suction pressure measurement device for an elasticity test). Also see ¶ 0036 - calculating e.g. a second skin health data set which includes percent changes, etc., based on skin photography (Fig. 5, step 501, ¶ 0040, the photo from the user device being an RGB image) reflecting skin concerns after use of a first product formulation); generating, from the non-hyperspectral image, a sparse skin parameter matrix, wherein the first dense skin parameter matrix comprises at least one type of measurement not included in the sparse skin parameter matrix (as above, the sparse matrix generated using the RGB image does not include e.g. suction pressure measurements, but it does include multiple parameters as described in ¶¶s 0040 and 0041, obtained by using different algorithms); … generating outcome data after use of the skincare product customized for the user using the sparse skin parameter matrix or the second dense skin parameter matrix (¶¶s 0009 and 0036, creating a feedback loop of recommendation, use, outcome, and revision, thus iteratively better defining an optimal skin recommendation - also see e.g. Fig. 5, steps 501, 502, and 506, determining still-existing skin issues based on the photo/sparse data and updating a skin health dataset; and Fig. 2, step 202, the continuously updated skin health dataset); updating the machine learning model for each piece of user outcome data including the generated outcome data for the user (¶¶s 0009 and 0036, the machine learning framework updating recommendations based on the new data, ¶¶ 0018 and 0055, updating the model based on additional data sets); optimizing the formulation of the skincare product customized for the user using the updated machine learning model (¶ 0009, where e.g. revision is optimization - also see ¶ 0034, the machine learning framework using optimization algorithms, and Fig. 8, showing optimization of the unique product formulation); and generating an updated skincare product for the user using the optimized formulation of the skincare product (¶ 0009, providing updated recommendations as part of the feedback loop, and making additional products according to the system of Fig. 8).
Salvi does not appear to explicitly teach identifying a hyperspectral cube comprising the first set of skin measurements, the hyperspectral cube generated using hyperspectral imaging, and generating the first dense skin parameter matrix based on the hyperspectral imaging.
Klein teaches capturing skin parameters using hyperspectral imaging (Klein: page 10, lines 9-18, page 12, lines 7-15, etc.). The hyperspectral imaging results in reconstruction of a hyperspectral cube for processing and analysis (Klein: page 12, lines 7-15 - three-dimensional hyperspectral data). Klein also teaches that RGB imaging is a type of color imaging (Klein: page 7, line 30; page 13, lines 1-3), which it would have been obvious for the phone of Salvi to implement, as a known technique for the purpose, because Salvi is interested in evaluating skin color (Salvi: Table 1), and for the purpose of being able to identify inflammation (Klein: page 12, lines 27-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hyperspectral imaging in Salvi (including the reconstruction of a hyperspectral cube), e.g. in the clinical setting (Salvi: ¶ 0006), as in Klein, for the purpose of obtaining many of the parameters contemplated by Salvi as well as additional parameters (e.g. Table 1, skin moisture, skin color, skin thickness, skin roughness, wrinkles, photo-damage, etc. - see Klein: page 10, lines 12-15, describing also being able to analyze the chemical makeup of the liquid behind the tissue, page 24, lines 8-10, describing the use of different wavelengths to map moisture uniformity, page 19, lines 17-27 describe identifying tissue thickness based on infrared wavelengths which are part of the hyperspectra, etc.) thereby making the first set of skin measurements (and associated first dense skin parameter matrix) more comprehensive.
Salvi-Klein does not appear to explicitly teach generating a second dense skin parameter matrix based on a second set of skin parameters from the sparse skin parameter matrix and the first dense skin parameter matrix (although in this combination, it would have been obvious to use the hyperspectral cube in a second set of skin parameters (i.e., tracking the hyperspectral imaging data, together with the other data, over time), since the second set of skin parameters is based on updated data inputs (Salvi: ¶ 0036, calculating based on the first skin health data set (which is dense) and percent changes), for the purpose of iteratively better defining an optimal skin care recommendation for the user (Salvi: ¶ 0036)).
Kayyali teaches establishing a correlation between rich diagnostic data obtained using multiple sensors and more limited data from a treatment device having fewer sensors (col. 28, lines 9-26). The treatment device includes a neural network as part of its control mechanism, which allows correlating its data with the more robust diagnostic data, enabling use of the more robust data (col. 28, lines 26-34). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to generate, from a limited data set such as can be obtained in the home setting contemplated by Salvi (i.e., the sparse skin parameter matrix), a more comprehensive result such as can be obtained in the specialist’s office contemplated by Salvi (i.e., a second dense skin parameter matrix), and to use the more comprehensive result for subsequent steps, as taught by Kayyali (using a correlation), for the purpose of being able to obtain similar/comprehensive results when fewer sensors are available (Kayyali: col. 28, lines 18-27).
Regarding claims 2 and 17, Salvi-Klein-Kayyali teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 2, Salvi-Klein-Kayyali further teaches wherein the hyperspectral imaging is performed during an in-person measurement process (Salvi: ¶ 0006, at an office, conducted by a specialist).
Claim 17 is rejected in like manner.
Regarding claims 7 and 22, Salvi-Klein-Kayyali teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 7, Salvi-Klein-Kayyali further teaches wherein generating, using the machine learning model, the formulation of the skincare product customized for the user comprises: determining a probability of a skincare outcome based on the skin need of the user, efficacy of one or more selected active ingredients and prior outcome data already stored in a product ingredient matrix (Salvi: Fig. 2, determining at step 204A the most effective ingredient-dosage combinations means that the ingredient is associated with a higher probability of a good outcome. This is based on skin need (step 203, skin health metric), efficacy of one or more selected active ingredients, and outcome data already stored (because a determination can be made as to what is “most” effective)).
Claim 22 is rejected in like manner.
Regarding claim 8, Salvi-Klein-Kayyali teaches all the features with respect to claim 1, as outlined above. Salvi-Klein-Kayyali further teaches producing the updated skincare product having an optimal formulation and delivering the optimal skincare product with the optimal formulation to the user (Salvi: as in Fig. 8, using the manufacturing system).
Regarding claims 9 and 23, Salvi-Klein-Kayyali teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 9, Salvi-Klein-Kayyali further teaches wherein updating the machine learning model with the outcome data further comprises updating a product ingredient matrix with the outcome data (Salvi: ¶ 0050, the machine learning model makes ingredient-dosage predictions iteratively (¶ 0009). Since it makes ingredient predictions, it includes a product ingredient matrix).
Claim 23 is rejected in like manner.
Regarding claims 10 and 25, Salvi-Klein-Kayyali teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 10, Salvi-Klein-Kayyali further teaches determining an overall skin health of the user based on the first dense skin parameter matrix, the second dense skin parameter matrix or the sparse skin parameter matrix of the user (Salvi: Fig. 2, step 203, where calculating the skin health metric is based on the set of parameters).
Claim 25 is rejected in like manner.
Regarding claims 11 and 26, Salvi-Klein-Kayyali teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 11, Salvi-Klein-Kayyali further teaches wherein determining the skin need further comprises comparing the first dense skin parameter matrix, the second dense skin parameter matrix or the sparse skin parameter matrix of the user to an ideal dense skin parameter matrix or an ideal sparse skin parameter matrix to determine the skin need of the user (Salvi: ¶ 0037, where the ideal results in 100 points on the scorecard, i.e., “most healthy”).
Claim 26 is rejected in like manner.
Regarding claims 12 and 27, Salvi-Klein-Kayyali teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 12, Salvi-Klein-Kayyali further teaches wherein updating the machine learning model for each piece of the user outcome data comprises: updating the machine learning model for all users (Salvi: ¶ 0008, further refining what is provided to each user).
Claim 27 is rejected in like manner.
Regarding claims 13 and 28, Salvi-Klein-Kayyali teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 13, Salvi-Klein-Kayyali further teaches providing a database (Salvi: Fig. 1, database 116) that has a plurality of entries wherein each entry has an ingredient of a respective skincare product or a respective skin need associated with what is known to be improved by the ingredient (Salvi: Fig. 2, step 204A, determining an ingredient-dosage combination based on the skin health metric, using the system of Fig. 1, which has the database) and a model that accesses the entries in the database (Salvi: ¶ 0050, the machine learning model that makes the ingredient-dosage predictions), wherein providing the database further comprising providing an entry for a respective active ingredient and an entry for a respective inactive ingredient (Salvi: ¶ 0013, product formulations include data on active ingredients as well as preservatives, etc. - also see Fig. 10 and related description).
Claim 28 is rejected in like manner.
Regarding claim 16, Salvi-Klein-Kayyali teaches all the features with respect to claim 15, as outlined above. Salvi-Klein-Kayyali further teaches wherein the processor is in communication with one or more pieces of measurement hardware that performs the hyperspectral imaging (Klein: page 10, lines 9-18, page 12, lines 7-15, etc. - the hardware that enables the imaging).
Regarding claim 24, Salvi-Klein-Kayyali teaches all the features with respect to claim 15, as outlined above. Salvi-Klein-Kayyali further teaches wherein generating, using the machine learning model, the formulation of the skincare product customized for the user comprises: selecting an optimal one or more active ingredients and an amount of each active ingredient for the skin need based on the skin need (Salvi: Fig. 2, step 204A, determine the “most effective” ingredient-dosage combination).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salvi-Klein-Kayyali in view of US Patent 10,405,795 (“Osorio”), US Patent Application Publication 2016/0178439 (“Freudiger”) and US Patent Application Publication 2016/0327779 (“Hillman”).
Regarding claims 3 and 18, Salvi-Klein-Kayyali teaches all the features with respect to the corresponding claims 2 and 16, as outlined above. Regarding claim 3, Salvi-Klein-Kayyali further teaches wherein capturing the first set of skin parameters during the in-person measurement process further comprises using hyperspectral imaging hardware (Klein: page 10, line 11), red-green-blue (RGB) imaging hardware (Salvi: Table 1, visible imaging), probes (Klein: page 4, lines 11-17, commercially available from Courage and Khazaka), and imaging using UV light (Salvi: Table 1, ultraviolet imaging) and cross-polarized light (Klein: page 15, line 21), but does not appear to explicitly teach using spatial frequency domain imaging hardware, confocal raman spectrometry hardware, parallel polarized light, and probes (although Table 1 of Salvi shows a wide variety of employed measurement techniques).
Osorio teaches that in addition to standard (RGB) lighting, UV, cross-polarization, and parallel-polarization are also useful (C18, L53-55).
Freudiger teaches confocal raman spectroscopy imaging of skin (Title and Abstract, raman scattering and spectroscopy, ¶ 0120, confocal scanning as part of microscopy - also see ¶¶s 0240 and 0241, microscopy in relation to skin cancer).
Hillman teaches imaging using spatial frequency information (¶¶s 0185, 0200, 0508 - also see ¶ 0523, scanning skin).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use all the imaging modalities described, since they would each provide additional data as part of the dermal measurements 112 of Salvi (e.g. in Hillman, providing video-rate imaging while being tolerant to motion artefacts (¶ 0523), in Freudiger, microscopy of the skin surface (¶ 0241), in Osorio, easy imaging using known different lighting modalities (C18, L53-55), thereby making the skin health data set and associated formulations/optimizations more comprehensive.
Claim 18 is rejected in like manner.

Claims 4-6 and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman in view of US Patent Application Publication 2020/0098444 (“Tran”).
Regarding claims 4 and 19, Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman teaches all the features with respect to the corresponding claims 3 and 18, as outlined above. Regarding claim 4, Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman further teaches wherein the first set of skin measurements comprises a hydration parameter (Salvi: Abstract), a skin tone parameter (Osorio: C10, L61-65, C20, L8-16), … and wherein generating the first dense skin parameter matrix further comprises populating the first dense skin parameter matrix with the hydration parameter, the skin tone parameter, … (as above, it being obvious to evaluate as many relevant parameters as possible. The dense parameter matrix is the total matrix as shown in Fig. 6 of Salvi, modified to include these further parameters so that all aspects of skin quality could be improved).
Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman does not appear to explicitly teach obtaining a smoothness parameter, a dermal fiber parameter, a skin milieu parameter, or an energy supply parameter, and populating the first dense skin parameter matrix with these parameters.
Tran teaches obtaining these parameters (a smoothness parameter (¶ 0098), a dermal fiber parameter (¶¶s 0079 and 0080, collagen rating - also see ¶¶s 0118 and 0119, collagen composition), a skin milieu parameter (¶ 0082, pore size, broken capillaries, etc. - also see ¶ 0098, increased visible vasculature) and an energy supply parameter (¶¶s 0082 and 0083, mitochondrial damage, redness)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain and populate the first dense skin parameter matrix with these parameters to evaluate as many relevant parameters as possible so that all aspects of skin quality could be improved (Tran: ¶ 0098))
Claim 19 is rejected in like manner.
Regarding claims 5 and 20, Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman-Tran teaches all the features with respect to the corresponding claims 4 and 19, as outlined above. Regarding claim 5, Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman-Tran further teaches wherein the hyperspectral imaging or capturing the RGB image is performed during a remote measurement process (Salvi: ¶ 0009 describes a different method for a home setting than an in-person setting, the method in the home setting being a remote measurement process, which inevitably is capable of generating less data than the in-person setting because the user may not have the Osorio, Freudiger, or Hillman devices readily available to them. E.g. only the photo is available at step 201 of Salvi, which does not include e.g. the elasticity measurements described in ¶ 0054 of Salvi).
Claim 20 is rejected in like manner.
Regarding claim 6, Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman-Tran teaches all the features with respect to claim 5, as outlined above. Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman-Tran further teaches wherein capturing the RGB image captured during the remote measurement process is captured using a camera of a computing device of the user (Salvi: ¶ 0033, a photograph using a smartphone camera).
Regarding claim 21, Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman-Tran teaches all the features with respect to claim 19, as outlined above. Salvi-Klein-Kayyali-Osorio-Freudiger-Hillman-Tran further teaches wherein the non-hyperspectral image is a red-green-blue (RGB) image of the user is captured using a camera in communication with the processor (Salvi: ¶ 0033, a photograph using a smartphone camera; Klein teaches that RGB imaging is a type of color imaging (Klein: page 7, line 30; page 13, lines 1-3), which it would have been obvious for the phone of Salvi to implement, as a known technique for the purpose, because Salvi is interested in evaluating skin color (Salvi: Table 1), and for the purpose of being able to identify inflammation (Klein: page 12, lines 27-30)).

Response to Arguments
Applicant’s arguments filed 10/24/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are added. Interpretations under 35 USC 112(f) have been updated. New rejections under 35 USC 112(a) and 112(b) have been added as necessitated by amendment.
Regarding the interpretations under 35 USC 112(f), it is not simply that the “computing device” is interpreted as a smartphone. It includes the smartphone, as described in the specification, as well as equivalents thereof, including other structure described in the specification. 
In response to the arguments and amendments regarding the rejections under 35 USC 103, they are only persuasive to the extent that the previous combination did not describe “generating a second dense skin parameter matrix by inferring a second set of skin parameters from the sparse skin parameter matrix based on the first dense skin parameter matrix.” Thus, Kayyali (previously cited) has been added back into the combination, and all claims remain rejected in light of the prior art.
Regarding Klein, it need not teach using hyperspectral imaging to formulate a skincare product. What it does teach is using hyperspectral imaging to evaluate skin, both at the surface (e.g. redness) and below the surface (e.g. thickness or water content). The motivation for combination is found in both Klein and Salvi, and is therefore not hindsight. Salvi, for example, is clear that taking data even from multiple disparate fields (Fig. 6, lifestyle, environment, in vivo, etc.) is desirable, and its machine learning processes use all of this data together for benefit. Further, Klein teaches using a particular imaging method to obtain the parameters desired by Salvi. It would have been obvious to use this imaging method to obtain those parameters.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791